FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RICHARD CRAIG KESSER,                 
             Petitioner-Appellant,         No. 02-15475
               v.                           D.C. No.
STEVEN J. CAMBRA, JR., Warden,            CV-96-03452-PJH
             Respondent-Appellee.
                                      

JENNIFER GAYLE LEAHY,                     No. 01-17467
             Petitioner-Appellant,
               v.                           D.C. No.
                                          CV-97-01407-PJH
TEENA FARMON, Warden,
                                              ORDER
             Respondent-Appellee.
                                      
                   Filed October 14, 2005

          Before: Mary M. Schroeder, Chief Judge.


                          ORDER

  Upon the vote of a majority of nonrecused regular active
judges of this court, it is ordered that these cases be reheard
by the en banc court pursuant to Circuit Rule 35-3. The three-
judge panel opinion in Kesser v. Cambra, No. 02-15475, shall
not be cited as precedent by or to this court or any district
court of the Ninth Circuit, except to the extent adopted by the
en banc court.




                            14343
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.